Exhibit 10.6.1

EXECUTION COPY

FIRST AMENDMENT TO THE

AMENDED AND RESTATED MARKETING AGENT AGREEMENT

This FIRST AMENDMENT TO THE AMENDED AND RESTATED MARKETING AGENT AGREEMENT (the
“Amendment”) is made as of May 4, 2018 between World Gold Trust Services, LLC, a
Delaware limited liability company (the “Sponsor” or “WGTS”), and State Street
Global Advisors Funds Distributors, LLC (formerly, State Street Global Markets,
LLC), a Delaware limited liability company (the “Marketing Agent” or “SSGA FD”).

WHEREAS, the Sponsor and the Marketing Agent entered into an Amended and
Restated Marketing Agent Agreement dated as of July 17, 2015 (the “Agreement”)
pursuant to which WGTS has retained SSGA FD as the exclusive marketing agent of
SPDR® Gold Trust (the “Trust”);

WHEREAS, the Sponsor and the Marketing Agent entered into a Master Marketing
Agent Agreement dated as of July 17, 2015, as amended (the “Master Marketing
Agent Agreement”), pursuant to which WGTS has retained SSGA FD as the exclusive
marketing agent of the Funds (as such term is defined in the Master Marketing
Agent Agreement);

WHEREAS, the Sponsor and the Marketing Agent desire to modify the intended use
of the Marketing Budget (as such term is defined in the Agreement) so that such
Marketing Budget shall fund the marketing of the shares of the Trust and the
shares of the Funds (as such term is defined in the Master Marketing Agent
Agreement);

WHEREAS, the Marketing Agent’s name was changed to State Street Global Advisors
Funds Distributors, LLC effective May 1, 2017; and

WHEREAS, the parties desire to amend the Agreement to reflect the aforementioned
modification and change as set forth herein;

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth below, the parties agree as follows:

 

1. The following definition shall be added in its proper alphabetical place to
Article 1.1 “Definitions”:

“Gold Funds” has the meaning ascribed in Article 4.2(a).”

 

2. The text of Article 4.2(a) shall be replaced as follows:

“The Sponsor shall fund a marketing budget (the “Marketing Budget”) in an annual
amount as agreed to by the parties dedicated exclusively to the marketing of
shares of the Trust and shares of the Funds (the “Funds”) (as such term is
defined in the Master Marketing Agent Agreement between the parties dated as of
July 17, 2015, as amended, with the Trust and all Funds collectively referred to
herein as the “Gold Funds”).”

 

1



--------------------------------------------------------------------------------

3. All references in the Agreement to “State Street Global Markets, LLC” are
replaced with “State Street Global Advisors Funds Distributors, LLC.”

 

4. All other terms, conditions, provisions and sections of the Agreement shall
remain in full force and effect.

[Remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Marketing Agent and the Sponsor have each caused this
Amendment to be duly executed and delivered as of the date first above written.

 

STATE STREET GLOBAL ADVISORS FUNDS DISTRIBUTORS, LLC By:  

/s/ James E. Ross

Name:   James E. Ross Title:   Chief Executive Officer

 

WORLD GOLD TRUST SERVICES, LLC By:  

/s/ Joseph R. Cavatoni

Name:

 

Joseph R. Cavatoni

Title:

 

Principal Executive Officer

 

3